Exhibit 10.16

 

WILLIAMS-SONOMA, INC.

 

2001 INCENTIVE BONUS PLAN

 

1. Adoption, Name and Effective Date. Williams-Sonoma, Inc., a California
corporation (the “Company”), hereby adopts the Williams-Sonoma, Inc. 2001
Incentive Bonus Plan (this “Plan”) effective as of January 24, 2001, and first
applying with respect to the fiscal year ending February 3, 2002, subject to
stockholder approval at the 2001 Annual Meeting of Stockholders as described
below.

 

2. Purpose. The purpose of this Plan is to provide additional compensation as an
incentive to executive officers to attain certain specified performance
objectives of the Company and to ensure the continued availability of their
full-time or part-time services to the Company and its subsidiary and affiliated
corporations. This Plan is also intended to qualify as a “performance-based”
plan as described in Section 162(m)(4)(C) of the Internal Revenue Code of 1986,
as amended (including proposed, temporary and final regulations promulgated
thereunder from time to time, the “Code”), and thereby secure the full
deductibility for federal income tax purposes of bonus compensation paid to
persons who are “executive officers” of the Company, as such term is defined in
Rule 3b-7 under the Securities Exchange Act of 1934, as amended (or any
successor rule or regulation), or who are “covered employees” of the Company or
its subsidiary or affiliated corporations under Section 162(m)(3) of the Code.

 

3. Administrative Committee. This Plan will be administered by a committee (the
“Committee”) of the Company’s Board of Directors (the “Board”), consisting
entirely of two or more persons who are “outside directors” within the meaning
of Section 162(m) of the Code. The Committee is hereby vested with full powers
of administration, subject only to the provisions set forth herein.

 

The Committee shall hold its meetings at such times and places as it may
determine, shall keep minutes of its meetings and shall adopt, amend or revoke
such rules and procedures as it deems proper for the administration of this
Plan; provided, however, that it shall take action only upon the agreement of a
majority of the whole Committee. Any action that the Committee takes through a
written instrument signed by a majority of its members shall be effective as
though it had been taken at a meeting duly called and held. The Committee shall
report all actions taken by it to the Board.

 

The Committee shall have the full and final discretion and authority, subject to
the provisions of this Plan, to grant awards pursuant to this Plan, to construe
and interpret this Plan and to make all other determinations and take all other
actions, which it deems necessary or appropriate for the proper administration
of this Plan. All such interpretations, actions and determinations shall be
conclusively binding for all purposes and upon all persons.

 

4. Eligibility. For each fiscal year of the Company, the participants entitled
to share in the benefits of this Plan are persons (collectively, “executives” or
“participants”) who are “executive officers” of the Company, as such term is
defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended (or
any successor rule or regulation), or who are “covered employees” of

the Company or its subsidiary or affiliated corporations under Section 162(m)(3)
of the Code (collectively, the “Covered Employees”). Except as provided in
Section 6.4, an executive whose employment or service relationship with the
Company is terminated for any reason prior to the end of any award period will
not be entitled to participate in this Plan or receive any benefits with respect
to any later fiscal year, unless he or she again becomes eligible to participate

in this Plan under the first sentence of this Section 4.

 

5. Determination of Awards; Limitations on Amounts of Awards.

 

5.1  Performance Measures for Determination of Awards. The Committee in its
discretion shall establish, for each participant in this Plan and for each
performance award period, a performance award opportunity based upon the
achievement of a specified goal relating to the following measures (singly or in
combination): revenues (in the aggregate or for particular product lines or
markets); earnings per share; earnings before interest, taxes, depreciation and
amortization; or before-tax or after-tax net profits. The maximum award under
this Plan for each

 

1



--------------------------------------------------------------------------------

award period to any participant shall not exceed the lesser of (i) $2,000,000 or
(ii) 200% of such participant’s annual base salary in effect on the first day of
the first fiscal year of such award period, multiplied by the number of complete
or partial fiscal years in such award period; provided, however, in the case of
a restricted stock award to Dale Hilpert (“Mr. Hilpert”), the maximum number of
shares that may be awarded shall be 250,000 shares, with such number to be
adjusted in the manner determined by the Committee to reflect any
recapitalization, stock split, stock dividend, reorganization, reclassification,
reverse stock split, or similar transaction affecting the capital stock of the
Company. Each performance goal established under this Plan shall be established
by the Committee not later than the earlier of the date which is 90 days after
the first day of the performance award period, or the date on which 25% of the
award period has elapsed.

 

5.2  Determination of Amount of Individual Awards. For each award period, each
participant who is or may be a Covered Employee for such award period shall
receive an award equal to the specific amount (subject to decrease as provided
in this Section 5.2) determined strictly under the performance goals established
pursuant to Section 5.1. For each award period, each participant who is not a
Covered Employee for such award period shall receive an award which may be
either (a) equal to the specific amount (subject to decrease as provided in this
Section 5.2) determined strictly under the performance goals established
pursuant to Section 5.1, or (b) an amount determined in the discretion of the
Committee within a range determined under the performance goals established
pursuant to Section 5.1. Solely in the case of Mr. Hilpert, an award may consist
of the grant of restricted stock of the Company, as determined under the
performance goals established pursuant to Section 5.1. In the case of an award
of restricted stock to Mr. Hilpert, the Committee will condition the grant of
the award on the agreement of Mr. Hilpert not to make the election described in
Section 83(b) of the Code, and will determine and establish the restrictions on
such restricted stock. The Committee shall not have the discretion to increase,
but shall have the discretion to decrease, any award determined in accordance
with this Plan. The reduction in any participant’s award for any award period as
a result of the Committee’s exercise of such discretion shall not increase the
amount of an award to any other participant (through reallocation of unutilized
awards or otherwise) with respect to such award period.

 

6. Award Periods; Payment of Awards.

 

6.1  Award Periods. All awards shall be made on the basis of an award period,
which shall consist of one or more fiscal years of the Company, or one or more
quarters thereof. The award period may be different for different awards.

 

6.2  Committee Certifications. As a condition precedent to the payment of any
award (or, in the case of the granting of Mr. Hilpert’s award of restricted
stock), the Committee shall certify, as soon as practicable following the end of
the award period, that the objective performance goal for the award has been
satisfied and that the amount of the award is no greater than the limitations
set forth in Section 5.1. The Committee shall make such determination by means
of a written resolution of the Committee that is maintained in the minute book
of the Company.

 

6.3  Payment of Awards. Except for the award of restricted stock to Mr. Hilpert,
awards under this Plan will be paid in cash (or, if the participant is indebted
to the Company, by cancellation of such indebtedness), reasonably promptly
following the conclusion of the award period and the certification of the
Committee as set forth in Section 6.2, but in no event later than two and
one-half months after the conclusion of the fiscal year of the Company in which
or with which the award period ends. In the case of the award of restricted
stock to Mr. Hilpert, Mr. Hilpert will be granted the restricted stock,
reasonably promptly following the conclusion of the award period and the
certification of the Committee as set forth in Section 6.2, but in no event
later than two and one-half months after the conclusion of the fiscal year of
the Company in which or with which the award period ends. All awards under this
Plan will be subject to withholding for applicable employment and income taxes.

 

6.4  Termination of Employment. An award that would otherwise be payable to a
participant (including, without limitation, an award of restricted stock to Mr.
Hilpert) who is not employed by the Company on the last day of an award period
will not be paid (or will not be granted, as the case may be), except that, on
the grant of an award, the Committee may specify that the award will be paid (or
will be granted, as the case may be) in full or on a prorated basis in the event
that, before the end of such award period, the participant dies, becomes
“disabled,” retires in accordance with the Company’s policies, is involuntarily
terminated by the Company without “cause,” or voluntarily terminates his or her
employment with the Company for “good reason,” or if a “change in control” of
the Company occurs. For purposes of this Section 6.4, terms “cause,” “good
reason,” and “change in control” shall be as

 

2



--------------------------------------------------------------------------------

defined in the participant’s employment agreement with the Company, or, if not
so defined, shall be defined in writing by the Committee at the time of the
grant of the award.

 

7. Nonassignment. The interest of any participant in this Plan is not assignable
either by voluntary or involuntary assignment or operation of law (except that,
in the event of death, earned and unpaid amounts shall be payable to the legal
successor of a participant).

 

8. Indemnification. No employee, member of the Committee or director of the
Company will have any liability for any decision or action if made or done in
good faith, nor for any error or miscalculation unless such error or
miscalculation is the result of his or her fraud or deliberate disregard of any
provisions of this Plan. The Company will indemnify each director, member of the
Committee and any employee acting in good faith pursuant to the Plan against any
loss or expense arising therefrom.

 

9. Amendment, Suspension or Termination. The Board may from time to time amend,
suspend or terminate, in whole or in part, any or all the provisions of this
Plan; provided, however, that no such action shall adversely affect the right of
any participant with respect to any award of which he or she may have become
entitled to payment hereunder prior to the effective date of such amendment,
suspension or termination. In particular, but without limitation, the Board
shall have the authority to amend or modify this Plan from time to time in order
to reflect amendments to or regulations promulgated under Section 162(m) of the
Code. Notwithstanding the foregoing, in the event that any amendment or other
modification of or to this Plan expands the class of persons eligible to
participate as set forth in Section 4, raises the limits set forth in the last
sentence of Section 5.1 or requires stockholder approval in order to continue
the compliance of this Plan as a “performance-based” plan under Section 162(m)
of the Code, such amendment or modification shall be contingent on the receipt
of stockholder approval.

 

10. Limitations; Participation in Other Plans. This Plan is not to be construed
as constituting a contract of employment or for services. Nothing contained
herein will affect or impair the Company’s right to terminate the employment or
other contract for services of a participant hereunder, or entitle a participant
to receive any particular level of compensation. The Company’s obligation
hereunder to make awards merely constitutes the unsecured promise of the Company
to make such awards from its general assets, and no participant hereunder will
have any interest in, or a lien or prior claim upon, any property of the
Company. Nothing herein nor the participation by any participant shall limit the
ability of such participant to participate in any other compensatory plan or
arrangement of the Company, or to receive a bonus from the Company other than
under this Plan.

 

11. Governing Law. The terms of this Plan will be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflict of laws.

 

12. Term. This Plan shall continue in place until the fifth anniversary of the
effective date, unless earlier terminated by the Board as provided in Section 9.
No awards shall be paid under this Plan unless and until the material terms
(within the meaning of Section 162(m)(4)(C) of the Code) of this Plan are
disclosed to the Company’s stockholders and are approved by the stockholders by
a majority of votes cast in person or by proxy.

 

3